Citation Nr: 0808102	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO, in part, 
denied service connection for PTSD.  The veteran timely 
appealed the RO's June 2003 rating action to the Board.

On his July 2004 VA Form 9, the veteran indicated that he 
wished to have a hearing before a member of the Board.  A 
hearing was scheduled in October 2007.  In an October 2007 
statement to the RO, the veteran withdrew his request before 
a Veterans Law Judge at the Winston Salem, North Carolina RO.  
As the veteran has not requested that his hearing be 
rescheduled, his request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


    REMAND

The veteran contends that he has PTSD as a result of 
traumatic events that occurred while he was on active service 
with the United States Army in the Republic of Vietnam while 
assigned to the 98th Light Equipment Maintenance Company 
(Lem. Co.), 152 Medical Detachment (Med. Det.) 96492.  He 
has, however, given varying dates of his in-country service, 
varying from 1967 to 1968 and December 1968 to December 1969.

Official records also contain conflicting information 
regarding the veteran's dates of active military service in 
the Republic of Vietnam.  For example, the veteran's DD Form 
214 indicates that the veteran had one year, three months and 
24 days of foreign service.  This report also shows that the 
veteran served in the Republic of Vietnam from December 28, 
1968 to December 27, 1967, with dates listed in reverse 
temporal order.  These reported in-country dates (from 
December 1967 to December 1968) are inconsistent with service 
medical treatment records indicating that the veteran was 
stationed in Germany at USA Dispensary Gerszewsk BKS 
Karlsruhe, APO 09164 from January to April 1968, and was 
transferred to Fort Carson, Colorado in May 1968.  Service 
medical records also contain entries denoting service with 
the 98th Light Equipment Maintenance Company (Lem. Co.), 152 
Medical Detachment (Med. Det.), APO 96492 from January to 
November 1969.  The Board is of the opinion that the dates of 
service in Vietnam are improperly recorded on the veteran's 
DD Form 214, and that it is more likely that he actually 
served in Vietnam from December 28, 1968 to December 27, 
1969.  

First and foremost, an attempt should be made to verify the 
veteran's dates of service in Vietnam.  

The Board notes that attempts to verify the veteran's 
reported inservice stressor events using dates of service in 
Vietnam from December 1967 to December 1968, have been 
fruitless.  If (as is likely the case) it is determined that 
the veteran's period of active duty service in Vietnam was 
anything other than from December 1967 to December 1968 (the 
dates employed in previous attempts to verify the veteran's 
reported inservice stressor events), then the RO should take 
measures to once again assist the veteran in verifying his 
reported stressor events using the correct and verified dates 
of service in Vietnam.  

If an inservice stressor event is verified, the veteran 
should be scheduled for an examination to determine whether 
or not he has PTSD related to that verified event during 
service.
  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Take all appropriate measures to 
include, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) and obtaining copies of 
personnel records (DD Form 214 or other 
documents) verifying the veteran's 
exact dates of active military service 
in the Republic of Vietnam.  If the RO 
is unable to confirm the veteran's 
exact dates of Vietnam service, 
documentation stating this fact must be 
annotated in the claims folders.  

2.  Ask the veteran to provide specific 
information regarding the stressor 
event(s) he alleges occurred while 
assigned to the 98th Lem. Co., 152 Med. 
Det. APO 96492, during active military 
service in the Republic of Vietnam.  He 
should be advised that this information 
is absolutely critical to his claim.

3.  After the above-requested 
information has been obtained from the 
veteran, forward it to the United 
States Army and Joint Services Records 
Research Center (JSRRC) at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802, for 
verification of the claimed 
stressor(s).  Morning reports for the 
veteran's unit should be reviewed, and 
the JSRRC should provide to VA copies 
of the pertinent portions of any such 
records as they relate to the veteran's 
reported in-service stressor event(s). 

4.  If, and only if, an in-service 
stressor(s)/event(s) is verified by the 
JSRRC report, the veteran should then 
be scheduled for a VA psychiatric 
examination to determine whether it is 
at least as likely as not that he has 
PTSD (under DSM-IV criteria) related to 
the verified event(s) in service.  The 
veteran's claims folders must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with any competing medical 
evidence of record.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

5.  Review the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be issued an appropriate supplemental 
statement of the case (SSOC), 
addressing all evidence received since 
issuance of an August 2007 SSOC, and 
afforded the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

